DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s amendment and arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chao et al. (US Pub. 20200135187, hereinafter Chao, filed on 2018-04-16) in view of Stoimenov et al. (US Pub. 20200349924, filed on 2019-07-25, hereinafter Stoimenov) and further in view of Lin et al., (US Pub. 2020/0098354).
Regarding claim 1, Chao discloses an apparatus, comprising: a processor; and a memory that stores code executable by the processor to: 
select a language model for a potential wake word based on a determined language for the potential wake word, the potential wake word intended to activate a device (Fig. 2 and [0048] receiving the invocation phrase using an acoustic model to a speech recognition model to employ for processing spoken utterances from the user); 
compare a phonetic signature of the potential wake word with phonetic signatures of model words in the language model to determine a likelihood [that of the potential wake word is unintentionally triggered in response to a user saying one of more words during normal conversation that are phonetically similar to the potential wake word] (Fig. 2 and [0013][0014][0016][0026][0042][0048]-[0050] “phoneme data can be generated from each of the models, and percentage similarities for the languages can be provided”; “each language for a user can be associated with one or more scores or probabilistic metrics that indicate a likelihood that a response is provided by the user in a particular language. Furthermore, a language can be associated with multiple scores, and each score of the multiple scores can correspond to an interaction characteristic satisfying or not satisfying a particular threshold”; determining a user profile that corresponds to the utterance, based on the user profile including feature that sufficiently match the features of the audio data); and 
provide [an indication of a strength] of the potential wake word based on the likelihood of occurrence of one or more of the model words (Fig. 2 and [0049]-[0052] the automated assistant can provide responsive content in language which was received by the user and has activated the speech recognition model).  
Chao does not explicitly teach, however Stoimenov does explicitly teach the bracketed limitation:
provide [an indication of a strength] of the potential wake word based on the likelihood of occurrence of one or more of the model words [prior to implementation of the potential wake word as a wake word] ([0043] “provide an indication of the custom wake word score generated by the custom wake word assistance engine”; Fig. 5, [0046] “allowing or prohibiting the use of the custom wake word as a wake word based on the determination whether the provided word will cause more than threshold rate of false detections”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of Automatically determining language for speech recognition of spoken utterance as taught by Chao with the method and system of Wake word selection as taught by Stoimenov to assist a user of a personal assistant or product developer in choosing a custom wake word by communicating with personal digital assistants using a conversational interface (Stoimenov, [0002]-[0004]).
Chao in view of Stoimenov does not explicitly teach, however Lin does explicitly teach excluding the bracketed limitation:
compare a [phonetic] signature of the potential wake word with [phonetic] signatures of model words in the language model to determine a likelihood that of the potential wake word is unintentionally triggered in response to a user saying one of more words during normal conversation that are [phonetically] similar to the potential wake word (Figs. 1 and 7, [0066][0072]-[0078][0128]-[0132] receiving/detecting an utterance that includes a keyword that is used to activate a voice assistant during normal conversation).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of Automatically determining language for speech recognition of spoken utterance as taught by Chao in view of with Stoimenov with the method and system of detecting wake words during normal conversation to identify whether the device is triggered properly as taught by Lin to prevent the user frustration due to in advertent triggering of a voice controlled device because they need to perform additional actions to de-trigger the device or may result in the voice controlled device performing unintentional and erratic functions (Lin, [0001]).
Regarding claim 2, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 1, and Chao further discloses:
wherein the code is further executable by the processor to receive the potential wake word while the device is in a setup mode ([0047] “when the user 130 is interacting with the automated assistant 126, before an interaction characteristic has been detected, the spoken utterances from the user 130 can be processed according to first speech recognition model associated with a first language”).
Regarding claim 3, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 2, and Chao further discloses:
wherein the potential wake word comprises a spoken word or phrase from a user that is received via a microphone ([0038][0053] providing a user interface input device, such as a microphone).
Regarding claim 4, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 1, and Chao further discloses:
wherein the code is further executable by the processor to determine the language for the potential wake word based on a language analysis of the potential wake word ([0048] “The invocation phrase can be, “Assistant,” and the assistant device 206 can process audio data generated in response to receiving the invocation phrase using an acoustic model to identify features of the audio data”).
Regarding claim 5, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 4, and Chao further discloses:
wherein the code is further executable by the processor to select a general language model as the language model in response to the language of the potential wake word not being determinable ([0015][0046] “The user profile can indicate a default language that the user more commonly prefers to speak in”).
Regarding claim 6, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 1, and Chao further discloses:
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the strength of the potential wake word comprises a quantitative value determined based on a frequency of occurrence of one or more of the model words that are phonetically similar to the potential wake word, the quantitative value comprising one or more of a score, a rank, and a percentage (Stoimenov, [0051] rejecting the custom wake word as the wake word in response to determining the number of phonemes of variable duration is greater than a threshold number).
Regarding claim 7, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 1, and Chao further discloses:
wherein the provided indication comprises an audio indication of the strength of the potential wake word, the audio indication comprising one of an audio message and a number of beeps ([0055] “the spoken utterance from the user at operation 302 can be a simple invocation phrase such as, “Assistant” and the prompt can be a predetermined response issued by the automated assistant such as, “What can I help you with?” “).
Regarding claim 8, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the provided indication comprises a visual indication of the strength of the potential wake word, the visual indication comprising one or more of presenting a text message and/or an image on a display and/or presenting a light pattern and/or a light color using one or more lights on the device (Stoimenov, [0043] “provide an indication of the custom wake word score generated…The indication can include a gray scale shading, an RGB color shading from red to green, a numerical indication, a brightness of an object, or the like”).
Regarding claim 9, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the code is further executable by the processor to set the potential wake word as an active wake word for the device in response to the strength of the potential wake word satisfying a threshold strength (Stoimenov, Fig. 5, steps 506 and 508, [0046] “determining whether the provided custom wake word will cause more than a threshold rate of false detections based on the characteristics, at operation 506; and allowing … the use of the custom wake word as a wake word based on the determination whether the provided word will cause more than threshold rate of false detections”).
Regarding claim 10, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the code is further executable by the processor to prevent the potential wake word from being used as an active wake word for the device in response to a strength of the potential wake word not satisfying a threshold strength (Stoimenov, Fig. 5, steps 506 and 508, [0046][0047] “determining whether the provided custom wake word will cause more than a threshold rate of false detections based on the characteristics, at operation 506; and …prohibiting the use of the custom wake word as a wake word based on the determination whether the provided word will cause more than threshold rate of false detections”).
Regarding claim 10, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 11.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the code is further executable by the processor to allow the potential wake word to be used as an active wake word for the device in response to receiving input from a user to override prevention of the use of the potential wake word (Stoimenov, [0037] “a top N number of most commonly used words can be prohibited from use as a wake word”)
Regarding claim 12, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the code is further executable by the processor to determine and provide one or more suggestions for different potential wake words based on the potential wake word and one or more of the model words that are likely to occur based on the potential wake word (Stoimenov, [0004][0058] “rejecting the custom wake word as the wake word (e.g., refraining from setting the wake word equal to the custom wake word, prompting the user for a different custom wake word, indicating that the custom wake word is not a good choice for a wake word, a combination thereof, or the like)”).
Regarding claim 13, Chao in view of Stoimenov and further in view of Lin discloses the apparatus of claim 1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the code is further executable by the processor to provide the one or more model words that are likely to occur based on the potential wake word (Stoimenov, [0004][0058] prompting the user for a different custom wake word).
Regarding claim 14, Claim 14 is the corresponding method claim to system claim 1. Therefore, claim 14 is rejected using the same rationale as applied to claim 1 above.
Regarding claim 15, Chao in view of Stoimenov and further in view of Lin discloses the method of claim 14, and Chao further discloses:
receiving the potential wake word while the device is in a setup mode, the potential wake word comprising a spoken word or phrase from a user that is received via a microphone ([0047] “when the user 130 is interacting with the automated assistant 126, before an interaction characteristic has been detected, the spoken utterances from the user 130 can be processed according to first speech recognition model associated with a first language”; [0038][0053] providing a user interface input device, such as a microphone).
Regarding claim 16, Chao in view of Stoimenov and further in view of Lin discloses the method of claim 14, and Chao further discloses:
determining the language for the potential wake word based on a language analysis of the potential wake word, and in response to the language of the potential wake word not being determinable, selecting a general language model as the language model ([0048] “The invocation phrase can be, “Assistant,” and the assistant device 206 can process audio data generated in response to receiving the invocation phrase using an acoustic model to identify features of the audio data”; [0015][0046] “The user profile can indicate a default language that the user more commonly prefers to speak in”).
Regarding claim 18, Chao in view of Stoimenov and further in view of Lin discloses the method of claim 14.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
setting the potential wake word as an active wake word for the device in response to the strength of the potential wake word satisfying a threshold strength (Stoimenov, Fig. 5, steps 506 and 508, [0046] “determining whether the provided custom wake word will cause more than a threshold rate of false detections based on the characteristics, at operation 506; and allowing … the use of the custom wake word as a wake word based on the determination whether the provided word will cause more than threshold rate of false detections”).
Regarding claim 19, Chao in view of Stoimenov and further in view of Lin discloses the method of claim 14.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
determining and providing one or more suggestions for different potential wake words based on the potential wake word and one or more of the model words that are likely to occur based on the potential wake word (Stoimenov, [0004][0058] “rejecting the custom wake word as the wake word (e.g., refraining from setting the wake word equal to the custom wake word, prompting the user for a different custom wake word, indicating that the custom wake word is not a good choice for a wake word, a combination thereof, or the like)”).
Regarding claim 20, Claim 20 is the corresponding medium claim to system claim 1. Therefore, claim 20 is rejected using the same rationale as applied to claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659